DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-11, 14-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Roessler et al (U.S. Patent No. 10531926). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of Roessler has each limitation of Claim 1 of the instant application.
	Due to the similarity in wording of the claims, limitation by limitation claim mapping is omitted and the table below is provided. Roessler’s computing system with at least one processor is the same as the instant application’s one or more controllers.
Roessler (US 10531926)
Instant Application
Claim 1
Claim 1
Claim 2
Claim 4
Claim 3
Claim 5
Claim 5
Claim 6
Claim 7
Claim 7
Claim 9
Claim 8
Claim 12
Claim 9
Claim 14
Claim 10
Claim 15
Claim 11, 20
Claim 17
Claim 14
Claim 19
Claim 15
Claim 21
Claim 16
Claim 23
Claim 17
Claim 26
Claim 18
Claim 28
Claim 19





	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11, the claims recite “defines a virtual boundary defining a constraint on movement of the robotic device relative to the physical object.” It is unclear whether 1) the one or more controllers are controlling the constraint of movement of the robotic device relative to the physical object or 2) some other device controls the constraint, which makes the scope of the claim indefinite. For examining purposes, the limitation is given scope 1). Note this interpretation overcomes potential 35 USC 101 rejections, as this controlling the robot to constrain movement integrates the claim into a practical application and amounts to significantly more than a mental process. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-14, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azizian et al (US 20140163736).
	Regarding Claim 1, Azizian teaches a system for tracking a physical object (see at least computer assisted system 1000 in par. 0063 and Fig. 1), comprising: 
	a robotic device (see at least robot arm 4011 in par. 0081 and Fig. 13); 
	an instrument attachable to the robotic device, the instrument being configured to treat tissue (see at least articulatable instruments 231, 241 in par. 0082 and Fig. 14, see also attaching the instruments in par. 0073); 
	a vision device attached to one of the robotic device or the instrument such that the vision device is movable with the robotic device, the vision device configured to generate vision data sets (see at least articulated stereo camera instrument 211 in par. 0082 taking images in par. 0082-0083 and Fig. 14), 
	wherein the vision data sets are captured from multiple perspectives of the physical object enabled by the vision device being moved in a plurality of degrees of freedom during movement of the robotic device (see at least the first image capturing device manipulatable by its robot arm “to capture a plurality of two-dimensional image slices or projections of an object at the work site from which a three-dimensional model of the object may be computer generated without prior knowledge of the shape of the object” in par. 0089 ); and 
	one or more controllers having at least one processor and being in communication with the vision device (see at least controllers 1021-1025 and image processor 1050 in communication with image capturing devices and cameras in Fig. 1 and par. 0095-0096 ), 
	the one or more controllers being configured to associate a virtual object with the physical object based on one or more features of the physical object identifiable in the vision data sets (see at least image processor 1050 generating 3D computer models of one or more objects captured by the cameras or image capturing devices in par. 0096), 
	wherein the virtual object at least partially defines a virtual boundary defining a constraint on movement of the robotic device relative to the physical object (see at least avoiding collision with the 3D models of other manipulatable devices in par. 0012 is defining a virtual boundary defining a constraint on movement of the robotic device).
	Regarding Claim 2, Azizian teaches the system of claim 1 (see Claim 1 analysis), wherein the one or more controllers are further in communication with the robotic device (see at least controllers 1021-1025 controlling respective robot arms in par. 0087 and Fig. 1), and 
	the robotic device further comprises one or more actuators to enable movement of the robotic device (see at least manipulators having actuators at each joint in par. 0075), and wherein the one or more controllers are further configured to compare a position and orientation of the robotic device relative to a position and orientation of the virtual object (see at least the controller determining position and orientation of another manipulatable device relative to the reference frame of the image capturing device in order to avoid imminent collisions in par. 0035).
	Regarding Claim 3, Azizian teaches the system of claim 2 (see Claim 2 analysis), wherein, based on comparing the position and orientation of the robotic device relative to the position and orientation of the virtual object, the one or more controllers are further configured to control the one or more actuators to constrain movement of the robotic device relative to the physical object such that the robotic device does not exceed the virtual boundary (see at least modifying the incremental movement command of the image capturing device to avoid the collision in par. 0154 and Fig. 6 step 4207).
	Regarding Claim 4, Azizian teaches the system of claim 1 (see Claim 1 analysis), wherein the vision device comprises a camera (see at least image capturing devices and cameras 1002, 1003, 1005 in par. 0086 and in Fig. 1).
	Regarding Claim 5, Azizian teaches the system of claim 1 (see Claim 1 analysis), wherein the one or more controllers are configured to track a position and orientation of the vision device at each location of the vision device in which the vision data sets are generated (see at least input units of first and second image capturing devices and camera being processors with stored program instructions to automatically track the image capturing devices to desired positions and orientations for images to be taken in par. 0089-0092).
	Regarding Claim 9, Azizian teaches the system of claim 1 (see Claim 1 analysis), wherein the one or more controllers are configured to determine information associated with the physical object based on the one or more features, and wherein the information comprises one or more of physical object identification, physical object type, physical object size, physical object dimensions, physical object serial number, physical object manufacturer, virtual object identification, virtual object type, virtual object size, or virtual object dimensions (see at least image processor 1050 generating 3D computer models of one or more objects captured by the cameras or image capturing devices in par. 0096, determining a three-dimensional model of a physical object is determining both the size and dimensions of the physical object and the size and dimensions of the virtual object)
	Regarding Claim 10, Azizian teaches the system of claim 1 (see Claim 1 analysis), wherein the robotic device is configured to operate in an autonomous mode so that the vision device moves autonomously when the robotic device operates in the autonomous mode (see at least each input unit for the image capturing devices and camera being a processor with stored program instructions rather than taking input from the surgeon in par. 0087-0093).
Regarding Claim 11, the claim is a method for performing step by step each function of the system of Claim 1. Azizian also teaches the method (see Claim 1 analysis for rejection of the system)
Regarding Claim 12, the claim is a method for performing step by step each function of the system of Claim 2. Azizian also teaches the method (see Claim 2 analysis for rejection of the system)
Regarding Claim 13, the claim is a method for performing step by step each function of the system of Claim 3. Azizian also teaches the method (see Claim 3 analysis for rejection of the system)
Regarding Claim 14, the claim is a method for performing step by step each function of the system of Claim 5. Azizian also teaches the method (see Claim 5 analysis for rejection of the system)
Regarding Claim 18, the claim is a method for performing step by step each function of the system of Claim 9. Azizian also teaches the method (see Claim 9 analysis for rejection of the system)
Regarding Claim 19, the claim is a method for performing step by step each function of the system of Claim 10. Azizian also teaches the method (see Claim 10 analysis for rejection of the system).
Regarding Claim 20, Azizian teaches A method for operating a system comprising a robotic device (see at least robot arm 4011 in par. 0081 and Fig. 13), 
an instrument attachable to the robotic device and the instrument being configured to treat tissue (see at least articulatable instruments 231, 241 in par. 0082 and Fig. 14);
a vision device attached to one of the robotic device or the instrument such that the vision device is movable with the robotic device (see at least articulated stereo camera instrument 211 in par. 0082 taking images in par. 0082-0083 and Fig. 14), and 
one or more controllers having at least one processor and being in communication with the robotic device and the vision device (see at least controllers 1021-1025 and image processor 1050 in communication with image capturing devices and cameras in Fig. 1 and par. 0095-0096 ), the method comprising the steps of: 
generating, with the vision device, vision data sets of a physical object in response to movement of the vision device resulting from movement of the robotic device(see at least articulated stereo camera instrument 211 in par. 0082 taking images in par. 0082-0083 and Fig. 14), wherein the vision data sets are captured from multiple perspectives of the physical object (see at least the first image capturing device manipulatable by its robot arm “to capture a plurality of two-dimensional image slices or projections of an object at the work site from which a three-dimensional model of the object may be computer generated without prior knowledge of the shape of the object” in par. 0089 );
 associating, with the one or more controllers, a virtual object with the physical object based on one or more features of the physical object identifiable in the vision data sets (see at least image processor 1050 generating 3D computer models of one or more objects captured by the cameras or image capturing devices in par. 0096), wherein the virtual object defines a virtual boundary (see at least avoiding collision with the 3D models of other manipulatable devices in par. 0012 is defining a virtual boundary defining a constraint on movement of the robotic device); and 
constraining, with the one or more controllers, movement of the robotic device relative to the physical object by utilizing the virtual boundary (see at least avoiding collision with the 3D computer model in par. 0012 is constraining movement of the robot device relative to the physical object utilizing the virtual boundary that the 3D model defines).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azizian in view of Tenney et al (US 20130010081).
	Regarding Claim 6, Azizian teaches the system of claim 1 (see Claim 1 analysis). Azizian does not appear to teach the following, but Tenney does teach wherein the one or more controllers are configured to: 
	determine an identity of the physical object based on the one or more features of the physical object and associate the virtual object with the physical object based on the identity of the physical object (see at least identifying and tracking hairs for dissection in par. 0066 and identifying features of interest like indicating target hair follicles or implantation site for a hair graft and generating their 3-dimensional location in the robot’s coordinate system in par. 0112-0113 interpreted as a virtual object of the physical hair follicles or implantation site) .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Azizian to incorporate the teachings of Tenney wherein hair follicles and implantation sites on the scalp are identified with cameras and their 3D location in the robot’s coordinate system is stored for control processing. The motivation to incorporate the teachings of Tenney would be to improve accuracy and efficiency during placement of the robot arm at a desired position and orientation relative to the feature of interest (see par. 0114).
Regarding Claim 7, Azizian teaches the system of claim 1 (see Claim 1 analysis). 
Azizian does not appear to teach the following, but Tenney does teach wherein the one or more features includes a set of features identifiable in the vision data sets and the one or more controllers are configured to determine a position and orientation of the set of features to establish a position and orientation of a first coordinate system associated with the physical object (see at least determining the coordinates of the features of interest in the images from each camera, and computing a 3D location of each feature of interest in the camera system’s coordinate system in par. 0112-0113). Note because no specific definition has been given in the claims or specification for associated with the physical object, it is broadly interpreted to include a coordinate system of a camera system pointing at the object as taught by Tenney.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Azizian to incorporate the teachings of Tenney wherein sets of hair follicles are identified in each camera image and the position and orientation relative to the location and orientation of the camera system are determined. The motivation to incorporate the teachings of Tenney would be to improve accuracy and efficiency during placement of the robot arm at a desired position and orientation relative to the feature of interest (see par. 0114).
Regarding Claim 8, Azizian as modified by Tenney teaches the system of claim 7 (see Claim 7 analysis). 
Azizian does not appear to teach the following, but Tenney does teach wherein the vision device is fixed with respect to the one of the robotic device or the instrument so that the vision data sets are transformable into a second coordinate system of the one of the robotic device or the instrument (see at least camera system 415 fixed relative to the harvesting or implanting tool 410 in Fig. 4A), and 
wherein the one or more controllers include a coordinate transformer configured to transform one of the coordinate systems so that the one or more controllers can track movement of the robotic device relative to the physical object (see at least determining transformation matrices for transforming coordinates of the feature of interest in the camera system’s coordinate system to the robot’s coordinate system in par. 0113).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Azizian to incorporate the teachings of Tenney wherein the position and orientation of hair follicles are determined relative to the location and orientation of the camera system and then transformed into the robot coordinate system. The motivation to incorporate the teachings of Tenney would be to improve accuracy and efficiency during placement of the robot arm at a desired position and orientation relative to the feature of interest (see par. 0114).
Regarding Claim 15, the claim is a method for performing step by step each function of the system of Claim 6. Azizian also teaches the method (see Claim 6 analysis for rejection of the system)
Regarding Claim 16, the claim is a method for performing step by step each function of the system of Claim 7. Azizian also teaches the method (see Claim 7 analysis for rejection of the system)
Regarding Claim 17, the claim is a method for performing step by step each function of the system of Claim 8. Azizian also teaches the method (see Claim 8 analysis for rejection of the system)
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paladini et al (US 20130261446) teaches a robotic navigated nuclear probe imaging system with a scanner that scans the patient to build a model of the patient surface and transforms between scanner and robotic assembly coordinate system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664